UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6293




In Re:   ALEXANDER CAMERON,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   March 23, 2005                 Decided:   April 6, 2005


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander Cameron, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alexander Cameron petitions for a writ of mandamus,

seeking an order to compel Judge Donald M. Haddock of the Circuit

Court for the City of Alexandria, Virginia, to summon and allow

Cameron to confront the person who conducted DNA testing on alleged

evidence stemming from Cameron’s 1987 criminal conviction.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).       This court does not

have jurisdiction to grant mandamus relief against state officials.

See Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586,

587 (4th Cir. 1969).

            The relief sought by Cameron is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -